12/16/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 21-0319



                                  No. DA 21-0319

CECIL THOMAS RICE,

              Petitioner and Appellant,

      v.

STATE OF MONTANA,

              Respondent and Appellee.


                            GRANT OF EXTENSION

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including January 17, 2022, within which to prepare, serve, and file the State’s

response.




TKP                                                                   Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                         December 16 2021